UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Paul Fearday, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5346 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2015 Item 1. Schedule of Investments. Validea Market Legends ETF Schedule of Investments August 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 95.8% Accommodation and Food Services - 1.8% Pinnacle Entertainment, Inc. (a) $ Sonic Corporation Administrative, Support, Waste Management and Remediation Services - 0.8% Kforce, Inc. Construction - 2.5% MYR Group, Inc. (a) Quanta Services, Inc. (a) Tutor Perini Corporation (a) Finance and Insurance - 16.3% AmTrust Financial Services, Inc. Banco Macro SA - ADR (a) Bofi Holding, Inc. (a) Cathay General Bancorp Comerica, Inc. Credit Acceptance Corporation (a) Eagle Bancorp, Inc. (a) Grupo Financiero Galicia S.A. - ADR HCI Group, Inc. LendingTree, Inc. (a) Moelis & Company Pinnacle Financial Partners, Inc. PrivateBancorp, Inc. Santander Consumer USA Holdings, Inc. (a) Springleaf Holdings, Inc. (a) WisdomTree Investments, Inc. Financials - 0.8% Heritage Insurance Holdings, Inc. (a) Health Care and Social Assistance - 0.9% Evolent Health, Inc. (a) Information - 5.6% Blucora, Inc. (a) ePlus, Inc. (a) Graham Holdings Company LogMeIn, Inc. (a) Qualys, Inc. (a) WebMD Health Corporation (a) Manufacturing - 38.2% ABIOMED, Inc. (a) AGCO Corporation Apple, Inc. Arctic Cat, Inc. AVG Technologies N.V. (a) CARBO Ceramics, Inc. Celgene Corporation (a) Chart Industries, Inc. (a) Cooper Tire & Rubber Company DepoMed, Inc. (a) Edwards Lifesciences Corporation (a) FMC Technologies, Inc. (a) G-III Apparel Group, Ltd. (a) Gilead Sciences, Inc. GW Pharmaceuticals plc - ADR (a) Harmonic, Inc. (a) Himax Technologies, Inc. - ADR ICU Medical, Inc. (a) Lannett Company, Inc. (a) Middleby Corporation (a) Monolithic Power Systems, Inc. Monster Beverage Corporation (a) Movado Group, Inc. Nautilus, Inc. (a) NetApp, Inc. Newpark Resources, Inc. (a) Outerwall, Inc. Sanderson Farms, Inc. Sanmina Corporation (a) Scotts Miracle-Gro Company Skyworks Solutions, Inc. Sucampo Pharmaceuticals, Inc. (a) USANA Health Sciences, Inc. (a) Valero Energy Corporation Vascular Solutions, Inc. (a) Winnebago Industries, Inc. Zumiez, Inc. (a) Mining, Quarrying, Oil and Gas Extraction - 2.4% Dominion Diamond Corporation Forum Energy Technologies, Inc. (a) Helmerich & Payne, Inc. Professional, Scientific, and Technical Services - 8.2% Cognizant Technology Solutions Corporation (a) Ebix, Inc. F5 Networks, Inc. (a) Globant SA (a) MasterCard, Inc. MAXIMUS, Inc. Syntel, Inc. (a) Wipro Ltd. - ADR Real Estate and Rental and Leasing - 2.0% HFF, Inc. Jones Lang LaSalle, Inc. Retail Trade - 12.1% Asbury Automotive Group, Inc. (a) AutoNation, Inc. (a) Dollar General Corporation Foot Locker, Inc. Genesco, Inc. (a) Insight Enterprises, Inc. (a) Ross Stores, Inc. The Buckle, Inc. The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Williams-Sonoma, Inc. Wholesale Trade - 4.2% Avnet, Inc. Reliance Steel & Aluminum Company Tech Data Corporation (a) Universal Corporation TOTAL COMMON STOCKS (Cost $21,735,220) RIGHTS- 0.0% Safeway Casa Ley CVR (a) Safeway PDC, LLC CVR (a) TOTAL RIGHTS (Cost $0) REAL ESTATE INVESTMENT TRUSTS - 2.9% Equity Commonwealth (a) Mack-Cali Realty Corporation Paramount Group, Inc. TOTAL REAL ESTATE INVESMENT TRUSTS (Cost $663,296) SHORT-TERM INVESTMESTS - 0.4% MoneyMarket Funds Fidelity Institutional Money Market Portfolio 0.13%* TOTAL SHORT-TERM INVESTMENTS (Cost $99,624) TOTAL INVESTMENTS (Cost $22,498,140) - 99.1% Other Assets in Excess of Liabilities - 0.9% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. * Rate shown is annualized seven-day yield as of August 31, 2015. (a) Non-income producing security. ADR American Depository Receipt Since the fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Summary of Fair Value Disclosure at August 31, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of August 31, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
